DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 09/22/2022 has been entered. Claims 1, 7, 12 and 16 have been amended and claims 6 and 15 have been canceled. Claims 1-5, 7-14 and 16-22 are currently pending; claims 1-5, 7-11 and 21 have been withdrawn from further consideration and claims 12-14, 16-20 and 22 are under examination.

Withdrawn Rejection
	Claim 12 has been amended by now reciting “wherein the reaction mixture is quenched by acidification”. Ramos fails to teach or suggest the added limitation of the claim and thus the 102(a)(1) rejection as being anticipated by Ramos has been withdrawn.

Specification
The title of the invention is not descriptive because elected claims are drawn to a method of reducing α,β-unsaturated ketone to saturated ketone.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16-20 and 22 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Petitjean (Petitjean, L. et al. “Heterogeneous copper-catalyzed direct reduction of C-glycosidic enones to saturated alcohols in water” Green Chem., 2019, 21, 238; published online Jan. 4, 2019).
Applicants claim a method of reducing an α,β-unsaturated ketone to its corresponding saturated ketone, the method comprising contacting the α,β-unsaturated ketone, a solvent, a copper-doped porous metal oxide, and hydrogen gas to form a reaction mixture.

	Regarding claims 12 and 16-20, Petitjean teaches a method of reducing an α,β-unsaturated ketone 2a to its corresponding saturated ketone 5a, the method comprising contacting the α,β-unsaturated ketone, a solvent, a copper-doped porous metal oxide (CuPMO), and hydrogen gas to form a reaction mixture (Entries 1-4 in Table 1, page 240). Furthermore, Petitjean teaches that the crude mixture is acidified with Amberlite IR-120H+ resin, followed by the removal of the catalyst and resin by filtration and washing the filtered residue with methanol (page 241, 1st col, 3rd para). Petitjean further teaches that the filtrate is concentrated by rotovap and dried under vacuum (page 241, 1st col, 4th para).
	Regarding claim 13, Petitjean teaches the following in Entries 1-4 of Table 1:
(i) the reaction mixture further comprises LiCl as Lewis acid (entry 3); 
(ii) the solvent comprises methanol or water; -70-
(iii) the reaction mixture is kept at a temperature ranging of 1000C; 
(iv) the metal oxide comprises copper(II), magnesium(II), and aluminum (III) (page 239, 1st col, 2nd para); 
(v) the pressure of hydrogen gas used is 4 MPa; 
(vi) the reactions are run for 18 hours; and
(viii) the metal oxide used corresponds to 9.4 mol% (page 240, 2nd col.; calculated by subtracting 1.6mol% of Cu from total 11mol%).
	Regarding Claim 14, the ratio of Cu+Mg to Al is 2.84:1 and Cu to Mg is 0.57:2.27 which is obtained from Cu0.57Mg2.27Al1.00 (page 239, 1st col, 2nd para).
	Regarding Claim 22, Petitjean teaches that α,β-unsaturated ketone 2a is substituted 2-propen-1-one and its corresponding α,β-saturated ketone 5a is substituted propanone (Table 1, page 240):

    PNG
    media_image1.png
    139
    283
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    146
    282
    media_image2.png
    Greyscale


Response to Arguments and Declaration under 37 CFR 1.130
	The declaration under 37 CFR 1.130 has been considered but has been found insufficient. MPEP § 717.01(a)(1) states some factors to consider the declaration such as the following:
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
In this case, the declaration states that authors Julian Hitce, Magali Moreau and Thierry Bordier have no contribution to the subject matter of the claimed invention, but fails to provide an explanation as to their presence as named authors. 
In view of the foregoing, Petitjean remains being a prior art and the claimed inventions is anticipated by the reference.


Conclusion
	Claims 12-14, 16-20 and 22 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/     Primary Examiner, Art Unit 1759